Title: To George Washington from Lafayette, 21 December 1784
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
On Board the Nimph Newyork Harbourdecember the 21st 1784

I Have Received Your Affectionate letter Of the 8th inst., and from the known Sentiments of My Heart to You, You will Easely guess what My feelings Have Been in perusing the tender Expressions of Your friendship—No, my Beloved General, our late parting was Not By Any Means a last interview—My whole Soul Revolts at the idea—and Could I Harbour it an instant, indeed, my dear General, it would make me Miserable—I well see You Never will go to franee—the Unexpressible pleasure of Embracing You in My own House, of wellcoming You in a family where Your name is adored, I do not much Expect to Experience—But to You, I shall Return, and within the walls of Mount vernon we shall Yet often Speack of old times—my firm plan is to visit now and then My friends on this Side of the Atlantick, and the Most Beloved of all friends I Ever Had, or ever will Have Any where, is too Strong an inducement for me to Return to Him, nor to think that, when Ever it is possible, I will Renew my So pleasing visits to Mount vernon.
Since I Have left you, My dear General, we Have past through Philadelphia to trenton, where I was Happy to find a Numerous and well Choosen Congress—their testimonies of kindness to me, and My Answer to them You will see in the Newspapers—as to My Services abroad—it Has Been (on Motion

Respecting what I told You) Universally decided that public Confidence in me was a Matter of Course—a doubt of which ought not to be Expressed—But as I know the Sense of Congress, and as M. jay Has accepted and Mr Jefferson will be Minister in france, My Situation in that Respect will Be very Agreable.
Orders Have Been Sent to Canada to Reinforce the posts, put the lake vessels in Commission, and Repel force By force—But I think that, if once Congress Have the trade to Regulate, Mercantile interdictions will Set those people to Rights—altho’ party Spirit Have a little Subsided in Newyork, yet that City is not By Any Means Settled—How far from Boston!
Altho’ your Nephew is not Arrived, I Still Hope for the pleasure to See Him in paris —Gnl greene was in Hartfort when the Letter Reached Him, from where He Came to Newyork, and I Had the pleasure to Spend Some days with Him—inclosed I Send You a Small Cypher—should any public political Business Require a fuller one, I will write to You by a Complete Cypher I Have Had long Ago with mr jay’s present departement.
M. Cary printer of the Volunteer journal Has Been obliged to fly for His life, and now lives at mr Sutter’s Hatter front Street in Philadelphia where He is Going to Set up a paper—a Letter from You, Becoming a Subscriber, and telling Him I Have Mentioned it to You, will the More oblige me as I Have promised Him to Recommend Him to My friends—He Now is an American and we Have nothing to do with His quarrel with the duke of Rutland—which disputes By the Bye seem to Subside and Vanish into Nothing—the french packet is not yet Arrived.
Chev. de Caraman and Captain Grandchain Beg leave to offer their Respects to You, Mrs Washington, and all the family—My most affectionate tender Respects wait Upon Mrs Washington—I Beg she will give a kiss for me to the little girls, my friend tub—and I Beg mrs Stuart, the docter, mr lund Washington, and all our friends to Receive My Best Compliments—I Hope mr Harrison will Be Soon appointed, and I wish His Cousin may know it.
Adieu, adieu, My dear General, it is with Unexpressible pain that I feel I am Going to be Severed from You By the atlantick—

Every thing that Admiration, Respect, Gratitude, friendship, and filial love Can inspire, is Combined in my Affectionate Heart to devote me most tenderly to You—in your friendship I find a Delight which words Cannot Express—adieu, my dear general, it is not without Emotion that I write this word—altho’ I know I shall Soon visit You Again—Be attentive to Your Health—let me Hear from You Every month—adieu, adieu.

l.f.

